Citation Nr: 9919744	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an initial rating for hypertrophic 
degenerative arthritis of the lumbar spine with posterior 
disc herniation at L4-5 in excess of the 10 percent rating 
assigned from January 12, 1993 and the 20 percent rating 
assigned from August 1, 1994.

2.  Entitlement to an initial rating in excess of the 
currently assigned 10 percent evaluation for hypertrophic 
degenerative arthritis of the sacroiliac joint and left hip.

3.  Entitlement to an initial rating in excess of the 
currently assigned 10 percent evaluation for hypertrophic 
degenerative arthritis of the sacroiliac joint and right hip.

4.  Entitlement to an initial rating for hypertrophic 
degenerative osteoarthritis of the left knee in excess of the 
noncompensable rating assigned from January 12, 1993 and the 
10 percent rating assigned from August 12, 1994.

5.  Entitlement to an initial rating for hypertrophic 
degenerative osteoarthritis of the right knee in excess of 
the noncompensable rating assigned from January 12, 1993 and 
the 10 percent rating assigned from August 12, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active military service from September 1968 
to May 1987.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.

The appellate issues of entitlement to service connection for 
a disorder manifested by chest pain and for increased 
evaluations for arthritis of the lumbar spine, sacroiliac 
joints, the hips and the knees were remanded to the RO in 
April 1997.  The RO in November 1998 granted service 
connection for costochondritis thereby resolving the issue of 
service connection for chest pain.  A notice of disagreement 
with the noncompensable evaluation that the RO assigned for 
costochondritis is not as yet of record.  The case has 
recently been returned to the Board for appellate 
consideration. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  
The issues now before the Board have been revised to reflect 
the holding in Fenderson. 


FINDINGS OF FACT

1.  Prior to August 1, 1994 the veteran's lumbar spine 
disability was manifested by complaints of pain but without 
objective evidence of limitation of motion or radiculopathy.

2.  Since August 1, 1994 there is confirmed radiculopathy 
from disc disease, pain and limitation of motion that combine 
to produce severe impairment.

3.  The veteran's hypertrophic degenerative arthritis of the 
sacroiliac joint and left hip is manifested principally by 
appreciable but slight limitation of motion of the hip but 
without evidence weakness, instability, abnormal movement or 
painful motion. 

4.  The veteran's hypertrophic degenerative arthritis of the 
sacroiliac joint and right hip is manifested principally by 
appreciable but slight limitation of motion of the hip but 
without evidence weakness, instability, abnormal movement or 
painful motion. 

5.  Prior to August 12, 1994 the record includes satisfactory 
evidence of painful motion of the left knee and the right 
knee and tenderness with X-ray evidence of arthritis.

6.  Since August 12, 1994, there has been no limitation of 
motion of the left knee or the right knee nor has weakness, 
instability or abnormal movement been objectively confirmed 
on examination.

7.  The lumbar spine disability or arthritis of the hips and 
the knees have not been shown by competent evidence to have 
rendered the veteran's disability picture unusual or 
exceptional in nature, to have resulted in marked 
interference with employment or to have required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent prior to August 1, 1994 for hypertrophic degenerative 
arthritis of the lumbar spine with posterior disc herniation 
at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (1998).

2.  The criteria for an initial rating of 40 percent from 
August 1, 1994 for hypertrophic degenerative arthritis of the 
lumbar spine with posterior disc herniation at L4-5 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.400, 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293, 5295 (1998).

3.  The criteria for an initial rating in excess of the 
currently assigned 10 percent evaluation for hypertrophic 
degenerative arthritis of the sacroiliac joint and left hip 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5252 (1998).

4.  The criteria for an initial rating in excess of the 
currently assigned 10 percent evaluation for hypertrophic 
degenerative arthritis of the sacroiliac joint and right hip 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003-5252 (1998).

5.  The criteria for an initial rating of 10 percent for 
hypertrophic degenerative osteoarthritis of the left knee 
from January 12, 1993 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(1998).

6.  The criteria for an initial rating in excess of 10 
percent for hypertrophic degenerative osteoarthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (1998).

7.  The criteria for an initial rating of 10 percent for 
hypertrophic degenerative osteoarthritis of the right knee 
from January 12, 1993 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (1998).

8.  The criteria for an initial rating in excess of 10 
percent for hypertrophic degenerative osteoarthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO in September 1993 after consideration of service 
medical records and a record of military and VA medical 
treatment since 1989 granted service connection for 
disability that it described as degenerative joint disease 
(osteoarthritis) of the knees and the hips and sacroiliac 
arthritis (claimed as low back pain) and rated the disability 
10 percent under Diagnostic Code 5003 criteria based upon X-
ray evidence only.  The VA records included X-rays of the 
hips, knees and sacroiliac joints taken in 1993 that 
supported the determination.  The VA clinical records show on 
an examination in 1989 he complained of recurrent knee pain 
usually with prolonged walking and X-ray of the knees was 
reported as showing minimal hypertrophic degenerative disease 
of both knees.  In October 1991 complaints of knee and low 
back pain were reported but examination showed no limitation 
of motion, edema, tenderness or swelling.  On reexamination 
the next month there was slight tenderness of the knee joint.  
Nonspecific joint pain complaints were reported in January 
1992.  

The military medical treatment facility records showed in 
early 1989 a complaint of recurrent knee joint pain and 
examination reporting no swelling and range of motion within 
normal limits.  On his separation medical examination in 1987 
there was reported a history of mild degenerative joint 
disease of the knees exacerbated by exertion.  The veteran 
completed a timely appeal of the initial rating determination 
that had awarded the 10 percent evaluation from the date of 
his initial claim in January 1993.

The record was supplemented with records of private medical 
treatment the veteran received in 1994 principally for lower 
back complaints that collectively reported a disc herniation 
at L4-L5, low back pain with radiculopathy, spinal stenosis 
and also the complaint of bilateral knee pain.  

A VA examination in August 1994 included X-rays that were 
reported as showing bilateral sacroiliac arthritis, 
osteoarthritis of the knees and degenerative disco 
spondylosis of the lumbosacral spine.  An examiner reported 
the following range of motion for the hips: flexion 0 to100 
degrees, extension 0 to20 degrees and abduction 0 to 40 
degrees.  For the lumbar spine the ranges of motion showed 
forward flexion of 85 degrees, extension of 30 degrees, 
rotation of 30 degrees bilaterally and lateral flexion of 35 
degrees bilaterally.  The examiner reported that the veteran 
complained of knee pain but there was no limitation of motion 
and that he complained of pain in flexion, rotation and 
abduction.  The diagnoses were in accord with the examination 
findings.

The RO in December 1994 after considering the additional 
evidence rated the several disabilities separately based upon 
limitation of motion.  The veteran's lower back disorder was 
rated as hypertrophic degenerative osteoarthritis, lumbar 
spine, with limitation of motion and posterior disc 
herniation L4-L5, and as 10 percent disabling from January 
12, 1993 and 20 percent disabling from August 1, 1994 under 
Diagnostic Code 5003-5292 criteria.  Hypertrophic 
degenerative osteoarthritis of the sacroiliac joints and the 
hips was rated 10 percent for each side under Diagnostic Code 
5252 criteria from January 1993 and hypertrophic degenerative 
osteoarthritis of the knees remained noncompensable under 
Diagnostic Code 5257 criteria also from January 12, 1993.  

Additional medical evidence added to the record included a 
report of the veteran's hospitalization in late 1995 that 
mentioned chronic lumbosacral radiculopathy.  VA records 
included X-rays of the hips, spine, sacroiliac joints and the 
knees that were reported as showing no significant change 
from year earlier studies.  An examiner reported flexion of 
the knees from 0 to 120 degrees and diagnoses of minimal 
degenerative arthritis of the knees and sacroiliac joints, 
minimal disco spondylosis of the lumbosacral spine and normal 
hips.  

The RO in May 1996 after reviewing the additional evidence 
assigned a separate 10 percent disability evaluation under 
Diagnostic Code 5003-5257 criteria for hypertrophic 
degenerative osteoarthritis of each knee from August 12, 
1994.

Pursuant to the Board remand in 1997 the RO asked the veteran 
to provide information regarding medical treatment and the 
additional records received included medical reports from the 
mid 1990's primarily of treatment directed to his low back 
pain complaints, as well as duplicates of records previously 
considered.  The reports show radiculopathy, limitation of 
motion and pain complaints reported in connection with the 
ongoing evaluation of his lumbar spine disability by his 
personal physicians.  The impression of a MRI study of the 
lumbar spine in 1997 was of small central disc annular 
fissure formation at the L4-L5 level with accompanying disc 
desiccation process, and no evident spinal canal stenosis, 
spondylolisthesis or compression deformities.  

The veteran also stated in a claim for other VA compensation 
benefits that he last worked full time in 1994 and became too 
disabled to work in 1996 when he was a sales agent.  He 
stated, in essence, that the multiple joint disease and other 
disorders prevented him from doing his regular work.  

On a VA examination in late 1997, the veteran complained of 
pain in the various joints and the examiner found no 
swelling, deformity or other impairment.  The ranges of 
motion for the hips were flexion of 130 degrees, full 
extension, internal rotation and external rotation of 20 
degrees, abduction of 40 degrees and adduction of 20 degrees.  
There was full extension of the knees and knee flexion was 
completed to 150 degrees.  X-rays were reported as showing no 
change from studies obtained in 1995.  The examiner opined 
that overall there had been a minimal progression of 
degenerative joint disease of the hips, knees and sacroiliac 
joints and that the more severe problem included the lumbar 
spine.  

The examiner reported the veteran's complaint of low back 
pain and noted that he wore a lumbar corset.  There was a 
negative straight leg raising and positive testing for 
sciatica on the left side (paresthesia over L4-L5) and 
weakness of the left lower extremity.  The examiner reported 
low back pain secondary to intervertebral disc, L4-L5, and 
degenerative osteoarthritis of the lumbar spine, L4-L5.  

On reexamination by VA in 1998, there was X-ray evidence of 
small posterior disc herniation of L4-L5 and a corresponding 
diagnosis of degenerative disc disease.
An examiner reported that the veteran was able to ambulate 
with a cane, that he showed no objective evidence of painful 
motion, weakness, or instability or abnormal movement, and 
that he showed no abnormal weight bearing or ankylosis.  The 
ranges of motion for the hips were flexion 0 to 130 degrees, 
extension 0 to 10 degrees, adduction 0 to 20 degrees, 
abduction 0 to 40 degrees, external rotation and internal 
rotation 0 to 20 degrees.  Flexion of the knees was 0 to 150 
degrees and extension was full.  The examiner reported the 
diagnosis of degenerative joint disease for the various 
joints examined (including several not pertinent to this 
appeal) and opined that the veteran's service connected 
condition would present a difficult time for him in strenuous 
or demanding work and that his disabilities would be expected 
to progress over time.  

An electrodiagnostic evaluation in late 1998 was reported as 
showing mild and early polyneuropathy, primary myelin 
dysfunction with a coincidental chronic right radial 
neuropathy with poor and incomplete reinnervation.  A VA 
examiner at the time reported the veteran's complaint of back 
pain radiating to the left lower extremity and noted that he 
had hypesthesia over the lateral aspect of the left leg and 
left foot, a slight limp on the left and positive Laseques 
sign bilaterally and symmetrical but hypoactive deep tendon 
reflexes in the lower extremities.  The diagnosis was disc 
disease, L5-S1, left. 

The record shows that the RO in November 1998 continued the 
previously assigned individual ratings for the disabilities 
at issue and granted the veteran a total compensation rating 
based on individual unemployability from December 1997.  The 
knee disability was rated as degenerative arthritis under 
Diagnostic Code 5260 criteria were previously the rating had 
been under Diagnostic Code 5257 criteria.


Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  

The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalizations as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement that for the knee is 
flexion 140 degrees and extension 0 degrees and that for the 
hip is flexion 140 degrees and abduction 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Other impairment of the knee, recurrent subluxation or 
lateral instability that is severe shall be rated 30 percent, 
if moderate, 20 percent and if slight, 10 percent.  
Diagnostic Code 5257.
 
Cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint shall be rated 
20 percent.  Diagnostic Code 5258.

Limitation of flexion of the leg to 15°shall be rated 30 
percent.  Flexion limited to 30° shall be rated 20 percent.  
Flexion limited to 45° shall be rated 10 percent.  Flexion 
limited to 60° shall be rated 0 percent.  Diagnostic Code 
5260.

Limitation of extension of the leg to 45° shall be rated 50 
percent.  Extension limited to 30° shall be rated 40 percent.  
Extension limited to 20° shall be rated 30 percent.  
Extension limited to 15° shall be rated 20 percent.  
Extension limited to 10° shall be rated 10 percent and 
extension limited to 5° shall be rated 0 percent.  Diagnostic 
Code 5261.

Ankylosis of the knee extremely unfavorable, in flexion at an 
angle of 45° or more shall be rated 60 percent.  In flexion 
between 20° and 45° shall be rated 50 percent.  In flexion 
between 10° and 20° shall be rated 40 percent.  Favorable 
angle in full extension, or in slight flexion between 0 and 
10° shall be rated 30 percent.  Diagnostic Code 5256.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.  

Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Hip, ankylosis, unfavorable, with extremely unfavorable 
ankylosis, the foot not reaching ground, crutches 
necessitated, shall be rated 90 percent.  Intermediate 
ankylosis shall be rated 70 percent.  Favorable ankylosis, in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction shall be rated 60 percent.  
Diagnostic Code 5250.

The rating schedule provides a 10 percent rating for 
limitation of extension of the thigh to 5 degrees.  
Diagnostic Code 5251.

The rating schedule provides a 40 percent rating for 
limitation of flexion of the thigh to 10 degrees, a 30 
percent rating for flexion limited to 20 degrees, a 20 
percent rating for flexion limited to 30 degrees and a 10 
percent rating where thigh flexion is limited to 45 degrees.  
Diagnostic Code 5252.

The rating schedule provides a 20 percent rating for 
impairment of the thigh, limitation of abduction, with motion 
lost beyond 10 degrees.  Limitation of adduction of the 
thigh, cannot cross legs, may be rated 10 percent.  
Limitation of rotation of the thigh, cannot toe-out more than 
15 degrees in the affected leg may be rated 10 percent.  
Diagnostic Code 5253.

The rating schedule provides an 80 percent rating for flail 
joint of the hip. Diagnostic Code 5254.

The rating schedule provides an 80 percent rating for 
impairment of the femur, fracture of shaft or anatomical neck 
with nonunion, with loose motion (spiral or oblique 
fracture).  With nonunion, without loose motion, weight-
bearing preserved with aid of brace, a 60 percent rating is 
provided.  Fracture of the surgical neck of the femur with 
false joint shall be rated 60 percent.  Malunion of the femur 
with marked knee or hip disability shall be rated 30 percent; 
with moderate knee or hip disability, 20 percent and with 
slight knee or hip disability, 10 percent.  Diagnostic Code 
5255.


Analysis

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claims.  The 
veteran has been provided comprehensive examinations in 
connection with the claim and other records have been 
obtained.  A comprehensive VA examination was scheduled to 
address relevant evaluative criteria in accord with the 
principles established in DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  It was the holding in Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996), that functional loss due to pain will be 
rated at the same level as the functional loss where motion 
is impeded.

The record reflects that the veteran did report for the 
examinations and that they were comprehensive and addressed 
relevant rating criteria.  The medical examination records 
include sufficient detail regarding the veteran's lumbar 
spine disorder, the hips and the knees to apply current 
rating criteria and are considered the best evidence for an 
informed determination of the veteran's current impairment 
from the disorder.  Further, there has not been reported any 
more recent comprehensive evaluation or treatment since the 
VA examination in late 1998.  Johnson, supra. and Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Regarding the development completed by the RO to obtain 
probative evidence through contemporaneous examination, the 
Board after review of the record finds that the RO did all 
that it was required to do and that it assembled a record 
that would support an informed determination without any 
evidence of potential prejudice to the veteran.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the lumbar 
spine and the knees did warrant consideration of staged 
ratings in view of facts specific to each disability and the 
RO application of staged ratings that resulted from the 
veteran's appeal of the initial rating determination. 

The veteran's lumbar spine disability is rated currently in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5292, which assess limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has been provided the 
essential rating criteria.  The Board finds another rating 
scheme appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

In any event it is noted that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson, supra, and DeLuca, 8 Vet. App. at 206.  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain on flare-ups with limitation of motion is 
proper.

The record reflects that the RO in its 1998 and earlier 
decisions rated the veteran's disability on the basis of then 
current VA examination records, contemporaneous outpatient 
treatment reports and private medical treatment records that 
included complaints principally of lower spine pain and 
functional impairment.  

Viewed collectively, the examination reports, which record 
observations through late 1998, show persistent pain 
complaints and appreciable orthopedic findings but no 
appreciable persistent neurologic deficit as contemplated in 
the severe criteria for lumbosacral strain or intervertebral 
disc syndrome that are alternative rating schemes applicable 
to the disability.  The veteran has reported having 
difficulty because of his lumbar pain, and several VA 
examinations and private reports through 1998 viewed 
collectively appear to be indicative of an appreciable 
disability principally on an orthopedic basis with a 
neurologic component.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted from August 1, 1994.  The intensity of the back 
disorder symptoms, overall, is more than the corresponding 
percentage evaluation under Codes 5293, 5292 or 5295 of 20 
percent.  The rating for the confirmed lumbar disc disease 
does not require a mechanical application of the frequency 
and intensity data to the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 40 
percent evaluation recognizing a severe disorder either on 
the basis of Diagnostic Code 5293 or 5295.  The private 
medical records are adequate for rating purposes, as they 
appear to be which are extensive and offer a comprehensive 
assessment of the disability.  38 C.F.R. § 3.326. 

However, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, are not reflective of a 
level of impairment greater than severe disability 
contemplated in the current 40 percent evaluation.  The most 
recent VA examination addressed the essential elements and 
found no evidence thereof.

VA and private examinations in the aggregate show functional 
limitations that have been consistent with no more than 
severe impairment contemplated in the current 40 percent 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, or 4.59 do not provide a basis for a higher rating from 
August 1, 1994.  

The recent examination findings clearly will not support a 
conclusion that the veteran's disorder was more disabling 
than contemplated by the 10 percent rating initially assigned 
from January 12, 1993.  At that time there was no objective 
evidence of appreciable intervertebral disc pathology, nor 
was limitation of motion objectively confirmed.  The initial 
evidence of severe orthopedic and neurologic symptoms appears 
to coincide reasonably with the RO's determination as to the 
facts found.  Since the claim under Fenderson is not a claim 
for increase the more liberal provisions that govern 
effective dates for increase in disability ratings would not 
be applicable in the consideration of staged ratings.  
38 C.F.R. §§ 3.400, 3.400(o)(2). 

In addition, an evaluation greater than 40 percent cannot be 
assigned under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Nor can an increased evaluation be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289.  Although the veteran's 
lower back pain may at times be acutely worse, the 
evaluations under the rating schedule contemplate 
exacerbations.  38 C.F.R. § 4.1. 

As for the hips, the Board notes that no distinction has been 
made between the hips on the examination reports and 
therefore they will not be discussed independently.  The 
Board the finds that the evidence of probative value in view 
of the detailed description of pertinent evaluative criteria, 
viewed objectively, does preponderate against the claim for 
increase of the initial 10 percent disability rating of each 
hip.  It supports a conclusion that the veteran's disorder is 
manifested by symptoms of appreciable, albeit slight 
limitation of motion. The level of impairment, overall, 
appears to have been consistent throughout the period covered 
by the appeal in view of the recorded findings on 
comprehensive examinations.  The record shows the recent 
assessments of the hips that took into account weakness, 
fatigability and incoordination.  38 C.F.R. § 4.7.  

Thus characterization of the level of hip impairment as mild 
would appear to be consistent with the probative objective 
assessments most recently provided by a VA examiner in 1998.  
It would appear that the limitation of flexion has decreased 
in view of the ranges of motion recorded by VA examiners in 
1997 and 1998.  However, the Board notes that arthritis with 
minimal symptoms would allow for a 10 percent evaluation for 
the joint in view of any weakness, pain and functional 
impairment that may be linked to the arthritis although such 
is not shown currently.  The minimum compensable evaluation 
would be appropriate in view of the intention of the rating 
schedule to s recognize painful joints with some limitation 
of motion but little objectively confirmed symptomatology 
beyond that.  38 C.F.R. § 4.59.  In addition, there is no 
ankylosis reported currently to permit the application of 
Diagnostic Code 5250.  

The Board must point out that the rating schedule clearly 
instructs that the sacroiliac joint disability is to be rated 
as disturbance of lumbar spine function.  38 C.F.R. § 4.45.  
This provision is brought to the RO's attention so that the 
hip and lumbar spine disabilities may be revised accordingly 
to reflect the regulatory intent and avoid the potential for 
confusion in the disability rating at a later date.  

The veteran's arthritis of the knees was rated initially in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5257, with the Diagnostic Code 5257 
criteria assessing basically the level of orthopedic 
disturbance from subluxation or lateral instability as 
primary rating criteria for the incremental ratings from 
10 to 30 percent.  More recently, the RO applied the rating 
scheme for limitation of motion under Diagnostic Code 5260 
that is more appropriate for the veteran's disability in view 
of the diagnosis for the knee and symptomatology.  Pernorio, 
supra; 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board observes that the RO assigned an initial 10 percent 
evaluation from August 12, 1994 based upon VA examination 
that did report appreciable, albeit mild, limitation of 
motion when it is compared to the standardized description of 
knee motion in the rating schedule.  From the standpoint of 
the initial rating, the Board finds that a 10 percent 
evaluation is warranted from January 12, 1993 in view of the 
evidence showing radiology confirmation of arthritis of the 
knees, tenderness and complaints of knee pain that increased 
with exertion.  The rating criteria applicable to arthritis 
would in this case reasonably allow for a 10 percent rating 
since the evidence viewed liberally appears to show 
satisfactory evidence of painful motion.  Persistent knee 
pain complaints were reported in VA and other treatment 
records.  Since then, however, the more recent examination 
reports do not show limitation of motion, instability, 
weakness or other appreciable functional impairment.
 
Applying this information to the rating schedule criteria 
leads the Board to conclude that an increased initial 
evaluation beyond 10 percent is not warranted for either 
knee.  The knee symptoms, overall, do appear to more closely 
approximate a level of impairment contemplated in a schedular 
evaluation of 10 percent.  Although the rating scheme does 
not require a mechanical application of the schedular 
criteria, here applying the rating schedule liberally results 
in a 10 percent evaluation for each knee recognizing a 
minimally symptomatic right knee characterized by pain 
complaints, but no limitation of motion and instability. 

The objective examination findings clearly support a 
conclusion that the veteran's disorder is productive of no 
more than a mild disability.  The Board observes that 
tenderness was noted on one occasion in the early 1990's and 
demonstrable limitation of motion was not shown on the most 
recent examinations in 1997 or 1998.  Thus, the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case and allow for a 10 percent rating under 
38 C.F.R. § 4.59. 

The recent VA examination appears to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  The Board 
observes that the rating decision in 1996 assigned a 10 
percent evaluation under Diagnostic Code 5003-5257 criteria 
that provided disability evaluations based upon other knee 
impairment, principally the recurrent subluxation or lateral 
instability.  The Board notes that arthritis is included as a 
component of the disability and the RO recently considered 
limitation of motion criteria under Diagnostic Codes 5260 
with consideration given to the rating factors in 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.  

The rating scheme chosen by the RO takes on additional 
significance in view of a recently issued precedent opinion 
of the VA General Counsel that authorizes multiple ratings 
for a disability where there is additional disability 
currently existing characterized by different manifestations.  
VAOPGCPREC 23-97.  See also VAOPGCPREC 9-98.  The Board is 
bound by precedent opinions of the VA General Counsel.  
38 U.S.C.A. § 7104(c).  

The facts of this case do not fall within the guidelines for 
assignment of multiple ratings, as the current rating 
contemplates limitation of motion and functional impairment 
that otherwise would not be compensable under the specific 
rating criteria for limitation of motion found at Diagnostic 
Codes 5260 and 5261.  Multiple ratings are not applicable at 
this time.  The record does not reflect appreciable 
instability at any time or more significant limitation of 
motion on the several examinations most recently in 1998 to 
allow for a higher evaluation solely under an alternative 
rating scheme, for example Diagnostic Code 5257.  The VA 
examiners in 1997 and 1998 did not report disability 
significant from the standpoint of functional loss linked to 
either knee.  Nor have examiners reported ankylosis of the 
knees, thereby precluding consideration of a higher 
evaluation under diagnostic code 5256.

In summary, the Board concludes that the evidentiary record 
supports a grant of entitlement to an initial evaluation of 
not more than 10 percent for either knee with application of 
all pertinent governing criteria but that the rating should 
be effective from January 12, 1993.


Extraschedular Rating

It is set forth under 38 C.F.R. § 3.321(a) that the 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  And under § 3.321(b)(1) there is an additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history and also evidence of current 
unemployability from service-connected disabilities that 
include several under consideration in this appeal.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).  However, such 
factors would be apparent from the record and necessarily 
relate to the service-connected disability.  See, e.g., 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997) and 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  There does 
not appear to be probative evidence that any nonservice-
connected disorders affect his lumbar spines, hips or knees 
in such a manner to render impractical the application of the 
regular schedular standards.  See for example Johnston, 10 
Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns disability of the 
lumbar spine, the hips and the knees.  The pertinent part of 
the regulation, though somewhat ambiguously worded, appears 
to contemplate an individual rather than a collective 
disability assessment.  However, the components individually 
or collectively do not appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected 
disabilities considered.  

The recent examinations do not establish an exceptional or 
unusual disability picture as a result of the lumbar spine, 
the hips or the knees.  And, the Board does not find any 
extraneous circumstances that could be considered exceptional 
or unusual such as were present in Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) to warrant a different result in view of 
the veteran's work history and treatment for his service-
connected disability components considered herein as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Entitlement to an initial rating in excess of 10 percent 
prior to August 1, 1994 for hypertrophic degenerative 
arthritis of the lumbar spine with posterior disc herniation 
at L4-5 is denied.  

Entitlement to an initial rating of 40 percent from August 1, 
1994 for hypertrophic degenerative arthritis of the lumbar 
spine with posterior disc herniation at L4-5 is granted 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an initial rating in excess of the currently 
assigned 10 percent evaluation for hypertrophic degenerative 
arthritis of the sacroiliac joint and left hip is denied.

Entitlement to an initial rating in excess of the currently 
assigned 10 percent evaluation for hypertrophic degenerative 
arthritis of the sacroiliac joint and right hip is denied.  

Entitlement to an initial rating of 10 percent for 
hypertrophic degenerative osteoarthritis of the left knee 
from January 12, 1993 is granted subject to the regulations 
governing the payment of monetary awards.  

Entitlement to an initial rating in excess of 10 percent for 
hypertrophic degenerative osteoarthritis of the left knee is 
denied.

Entitlement to an initial rating of 10 percent for 
hypertrophic degenerative osteoarthritis of the right knee 
from January 12, 1993 is granted subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
hypertrophic degenerative osteoarthritis of the right knee is 
denied.  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

